DISMISS and Opinion Filed August 4, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00298-CV

             LINDA LEWIS AND LAURA ROBERTS, Appellants
                                V.
  SELECT MEDICAL CORPORATION, SELECT MEDICAL CORPORATION CEO
    DAVID CHERNOW, EXECUTIVE CHAIRMAN ROBERT ORTENZIO, VICE
  CHAIRMAN ROCCO A. ORTENZIO, SELECT SPECIALTY HOSPITAL SOUTH
              DALLAS, AND DR. ADOLPHUS GIST, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-06056-C

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                               Opinion by Chief Justice Wright
       This Court questioned its jurisdiction over this appeal because there did not appear to be

a final judgment or other appealable order.      We instructed appellants to file a letter brief

addressing our concern and gave appellees an opportunity to respond.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims. See id.

       Appellants appeal from the trial court’s March 20, 2017 partial summary judgment. That

judgment disposes of the plaintiffs’ claims against only defendants Select Medical Corporation
and Select Specialty Hospital South Dallas.           Plaintiffs’ claims against defendants David

Chernow, Robert Ortenzio, Rocco A. Ortenzio, and Dr. Adolphus Gist remain pending.

       Appellant Linda Lewis filed a letter brief in which she asks this Court for permission to

appeal the interlocutory order.     There is no statutory authority allowing an appeal of an

interlocutory order granting partial summary judgment. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(1)-(13) (West Supp. 2016).          Accordingly, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




170298F.P05




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

LINDA LEWIS AND                                   On Appeal from the County Court at Law
LAURA ROBERTS, Appellants                         No. 3, Dallas County, Texas
                                                  Trial Court Cause No. CC-16-06056-C.
No. 05-17-00298-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Francis and Stoddart participating.
SELECT MEDICAL CORPORATION,
SELECT MEDICAL CORPORATION CEO
DAVID CHERNOW, EXECUTIVE
CHAIRMAN ROBERT ORTENZIO, VICE
CHAIRMAN ROCCO A. ORTENZIO,
SELECT SPECIALTY HOSPITAL SOUTH
DALLAS AND DR. ADOLPHUS GIST,
Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, SELECT MEDICAL CORPORATION, SELECT
MEDICAL CORPORATION CEO DAVID CHERNOW, EXECUTIVE CHAIRMAN ROBERT
ORTENZIO, VICE CHAIRMAN ROCCO A. ORTENZIO, SELECT SPECIALTY HOSPITAL
SOUTH DALLAS AND DR. ADOLPHUS GIST recover their costs of this appeal from
appellants LINDA LEWIS AND LAURA ROBERTS.


Judgment entered August 4, 2017.




                                            –3–